                Case 19-50390-KBO   Doc 34-1   Filed 07/07/20   Page 1 of 22




                                        Exhibit A

                             Patriarch Motion to Extend Time




57772/0001-20794968v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page12ofof14
                                                                       22




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


 In re:                                                        Chapter 11

 ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                        Debtors.                               Jointly Administered

                                                               Hearing Date: July 14, 2020 at 1:00 p.m.
                                                               Obj. Deadline: July 7, 2020 at 4:00 p.m.


 ZOHAR CDO 2003-1, LIMITED; ZOHAR II                           Adv. Pro. No. 20-50534 (KBO)
 2005-1, LIMITED; and ZOHAR III,
 LIMITED,

                        Plaintiffs,

                        v.

 PATRIARCH PARTNERS, LLC;
 PATRIARCH PARTNERS VIII, LLC;
 PATRIARCH PARTNERS XIV, LLC;
 PATRIARCH PARTNERS XV, LLC;
 PHOENIX VIII, LLC; OCTALUNA LLC;
 OCTALUNA II LLC; OCTALUNA III LLC;
 ARK II CLO 2001-1, LLC; ARK
 INVESTMENT PARTNERS II, LP; ARK
 ANGELS VII, LLC; PATRIARCH
 PARTNERS MANAGEMENT GROUP, LLC;
 PATRIARCH PARTNERS AGENCY
 SERVICES, LLC; and LYNN TILTON,

                        Defendants.


                  DEFENDANTS’ MOTION TO EXTEND TIME TO ANSWER
                     OR OTHERWISE RESPOND TO THE COMPLAINT




 1
     The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together
     with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
     Consulting, Inc., New York, NY 10036.



57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page23ofof14
                                                                       22




         Defendants Patriarch Partners, LLC; Patriarch Partners VIII, LLC; Patriarch Partners XIV,

LLC; Patriarch Partners XV, LLC; Phoenix VIII, LLC; Octaluna LLC; Octaluna II LLC; Octaluna

III LLC; Ark II CLO 2001-1, LLC; Ark Investment Partners II, LP; Ark Angels VII, LLC;

Patriarch Partners Management Group, LLC; Patriarch Partners Agency Services, LLC; and Lynn

Tilton (collectively, the “Defendants,” the “Patriarch Defendants,” or “Patriarch”), by and through

their counsel, hereby submit this motion (the “Motion”), pursuant to section 105(a) of title 11 of

the United States Code (the “Bankruptcy Code”), Rules 7012 and 9006(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 7012-2 and 9006-2 of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), for entry of an order, substantially in the form attached hereto as

Exhibit 1 (the “Proposed Order”), extending the time for the Defendants to answer or otherwise

respond to the Complaint filed on March 9, 2020 [D.I. 2] (the “Zohar Complaint”) by Plaintiffs

Zohar CDO 2003-1, Limited; Zohar II 2005-1, Limited; and Zohar III, Limited (collectively, the

“Plaintiffs” or the “Zohar Plaintiffs”). In support of the Motion, the Defendants respectfully

represent as follows:

                                 PRELIMINARY STATEMENT

         1.       The Defendants are compelled to bring this Motion because the Zohar Plaintiffs

have unfortunately, (and inexplicably), taken a position on what should be a routine scheduling

issue resolved without Court involvement that is inconsistent with all of their previous actions and

with basic notions of efficiency and fairness. The Zohar Plaintiffs have argued vehemently that

certain actions pending in the United States District Court for the Southern District of New York

should be transferred to this Court because the proceedings are “inextricably intertwined,” and for




                                                 2
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page34ofof14
                                                                       22




that reason they (joined by MBIA and certain Zohar III Noteholders) moved to transfer those

proceedings to this Court.

         2.       Although the Patriarch Plaintiffs have previously granted four extensions totaling

over six months of additional time to the Equitable Subordination Defendants (including MBIA

and certain Zohar III Noteholders), nominally so the various pending complaints can be

consolidated for efficient disposition in the event the Transfer Motions are granted, the Zohar

Plaintiffs now refuse to extend the same courtesy to the Patriarch Defendants, notwithstanding that

the Equitable Subordination Defendants recently filed a motion to extend their time to answer or

otherwise respond to the Equitable Subordination Complaint, seeking a further extension of time

based on the resolution of the Transfer Motions; the Zohar Plaintiffs previously stipulated to

extend the deadline for the Defendants to respond to the Zohar Complaint pending a resolution of

those same motions to transfer those other proceedings; the Transfer Motions are still pending;

and the Zohar Plaintiffs previously represented to this Court that “the [Zohar] complaint was filed

with the express purpose of preserving statutes of limitations.”

         3.       Forcing the Defendants to respond to the Zohar Complaint at this stage would be

inefficient, unproductive, inequitable, and a waste of resources—of the parties and the Court. To

promote judicial economy, the interests of justice, and convenience to the parties and the Court,

the Court should extend the time for the Patriarch Defendants to respond to the Complaint pending

a resolution of the transfer and remand motions submitted in the S.D.N.Y. proceedings.

                                          JURISDICTION

         4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b) and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated as of February 29, 2012. Pursuant to Rule 9013-1(f) of the Local



                                                  3
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page45ofof14
                                                                       22




Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware, the Defendants consent to the entry of a final order by the Court in connection with

this Motion2 to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

         5.       Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.       The statutory and legal predicates for the relief sought herein are section 105(a) of

the Bankruptcy Code, Bankruptcy Rules 7012 and 9006(b), and Local Rules 7012-2 and 9006-2.

                                                BACKGROUND

         7.       On November 2, 2015, certain Patriarch Stakeholders3 brought an action in New

York State Court against MBIA Inc. and MBIA Insurance Corporation (collectively, “MBIA”)

alleging fraudulent inducement, fraud, and breach of contract. On October 21, 2019, MBIA

removed that action to the United States District Court for the Southern District of New York (the

“SDNY District Court”), Tilton v. MBIA Inc., No. 19-cv-09733 (WHP) (the “Removed Action”).

         8.       On January 16, 2017, the Zohar Plaintiffs brought an action in the SDNY District

Court against certain Patriarch Stakeholders, Zohar CDO 2003-1, Ltd. V. Patriarch Partners, LLC,

No. 17-cv-00307 (WHP) (the “2017 Action” and, together with the Removed Action, the “SDNY

Actions”). The Patriarch Stakeholders named in the 2017 Action later brought counterclaims

against the Zohar Plaintiffs and a third-party complaint against MBIA and certain Zohar III




 2
     The Defendants do not consent to the jurisdiction of this Court or to entry of a final order for any purpose other
     than the resolution of this Motion.
 3
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the Settlement Agreement
     [Case No. 18-10512, D.I. 266] (the “Settlement Agreement”).


                                                          4
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page56ofof14
                                                                       22




Noteholders. [See 2017 Action, D.I. 88.] Although the Zohar Plaintiffs’ claims against the

Patriarch Stakeholders were dismissed, the counterclaims remained in the case.

         9.       On October 1, 2019, Lynn Tilton, Patriarch Partners VIII, LLC, Patriarch Partners

XIV, LLC, Patriarch Partners XV, LLC, Octaluna, LLC, Octaluna II, LLC, and Octaluna III, LLC

(collectively, the “Patriarch Plaintiffs”) commenced Adversary Proceeding No. 19-50390 (KBO)

(the “Equitable Subordination Action”) by filing a complaint [Adv. Proc. No. 19-50390, D.I. 2]

(the “Equitable Subordination Complaint”) against MBIA Inc., MBIA Insurance Corporation, U.S.

Bank, N.A., Alvarez & Marsal Zohar Management, Credit Value Partners, LP, Bardin Hill

Investment Partners f/k/a Halcyon Capital Management LP, Coöperatieve Rabobank U.A., Värde

Partners, Inc., Ascension Alpha Fund LLC, Ascension Health Master Pension Trust, CAZ Halcyon

Offshore Strategic Opportunities Fund, L.P., CAZ Halcyon Strategic Opportunities Fund, L.P.,

Brown University, HCN LP, Halcyon Eversource Credit LLC, HLF LP, HLDR Fund I NUS LP,

HLDR FUND I TE LP, HLDR FUND I UST LP, Halcyon Vallée Blanche Master Fund LP, Bardin

Hill Event-Driven Master Fund LP, Praetor Fund I, a Sub Fund of Praetorium Fund I ICAV, Hirtle

Callaghan Total Return Offshore Fund Limited, Hirtle Callaghan Total Return Offshore Fund II

Limited, Hirtle Callaghan Trading Partners, L.P., and Third Series of HDML Fund I LLC

(collectively, the “Equitable Subordination Defendants”).

         10.      In November 2019, the Zohar Plaintiffs, MBIA, and certain Zohar III Noteholders

moved to transfer the SDNY Actions to this court [see 2017 Action, D.I. 152, 155; Removed

Action, D.I. 22] (collectively, the “Transfer Motions”), and the Patriarch Stakeholders moved to

remand the Removed Action back to state court [see Removed Action, D.I. 23] (the “Remand

Motion”). The parties argued the Transfer Motions and the Remand Motion in January 2020 and

completed supplemental briefing on January 30, 2020.



                                                  5
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page67ofof14
                                                                       22




         11.      On March 9, 2020, the Zohar Plaintiffs filed the Zohar Complaint against the

Patriarch Defendants and commenced this adversary proceeding (the “Zohar Action,” and together

with the Equitable Subordination Action, the “Adversary Proceedings”). At a hearing on March

26, 2020, counsel for the Zohar Plaintiffs stated unequivocally, “I want to make clear that the

[Zohar] complaint was filed with the express purpose of preserving statutes of limitations. Those

discussions were communicated to Ms. Tilton prior to and after the filing of that complaint.”

March 26, 2020 Hr’g Tr. at 14:1-5.

         12.      In the Equitable Subordination Action, the Patriarch Plaintiffs have stipulated to

four extensions of time by which the Equitable Subordination Defendants must answer or

otherwise respond to the Equitable Subordination Complaint—from December 19, 2019 to

February 17, 2020, to March 9, 2020, to April 8, 2020, and to June 30, 2020. [See Equitable

Subordination Action, D.I. 13, 18, 21, 22, 24, 25, 30, 31.]

         13.      These extensions were precipitated by the Equitable Subordination Defendants and

the Zohar Plaintiffs’ assertion that the Adversary Proceedings—first, the Equitable Subordination

Action, then in conjunction with the Zohar Action—are so intertwined with the SDNY Actions

that it would be inefficient to continue litigating the Adversary Proceedings before the SDNY

District Court resolves the Transfer Motions and the Remand Motion. In the fourth of these

stipulations dated April 8, 2020 [see D.I. 12, 13; Equitable Subordination Action, D.I. 30, 31] (the

“April 8 Stipulation”), Patriarch, the Equitable Subordination Defendants, and the Zohar Plaintiffs

agreed to (i) extend the response deadline in the Equitable Subordination Action to June 30, 2020

and the response deadline in the Zohar Action to August 15, 2020 (the “Current Answer

Deadline”), (ii) hold in abeyance the scheduling conferences in the Adversary Proceedings, and




                                                  6
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page78ofof14
                                                                       22




(ii) meet and confer regarding consolidation of the Adversary Proceedings and the SDNY Actions

in the case of a transfer of the SDNY Actions to this Court.

         14.      The entire point of the April 8 Stipulation was to promote judicial economy and

efficiency and to conserve resources by avoiding a situation in which the parties continued

litigating the Adversary Proceedings, only to later have to rewind the process and duplicate

discovery in the event the SDNY Actions were consolidated with the Adversary Proceedings.

Nothing has changed since the April 8 Stipulation that justifies proceeding with the Zohar Action

now, even in the absence of a ruling on the Transfer Motions and Remand Motion in the SDNY

Actions.

         15.      The response deadlines in the April 8 Stipulation were conscientiously staggered—

a June 30, 2020 response deadline for the Equitable Subordination Defendants and August 15,

2020 deadline for the Patriarch Defendants—in recognition of the fact that the Equitable

Subordination Action had been initiated some five months before the Zohar Action, and that in

fairness the Equitable Subordination Defendants should therefore response to the Equitable

Subordination Complaint before the Patriarch Defendants respond to the Zohar Action.

         16.      The Equitable Subordination Defendants recently approached Patriarch and the

Zohar Plaintiffs seeking a further extension of their response deadline as set out in the April 8

Stipulation, pending a decision in the SDNY Actions. While Patriarch was willing to extend the

relevant dates by equivalent amounts in the two actions pending a decision in the SDNY Actions,

the Zohar Plaintiffs arbitrarily refused to discuss a further extension for the Patriarch Defendants

to respond to the Zohar Complaint.

         17.      On June 23, 2020, the Equitable Subordination Defendants filed a motion to extend

time to answer or otherwise respond to the Equitable Subordination Complaint [Equitable



                                                  7
57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21 Filed
                                            Filed06/30/20
                                                  07/07/20 Page
                                                            Page89ofof14
                                                                       22




Subordination Action, D.I. 33], seeking a further extension of time to some date as-yet to be

determined by the Court based on the resolution of the Transfer Motions. They assert that

responding to the Equitable Subordination Complaint before the Transfer Motions are resolved

“would be inefficient, unproductive and wasteful of the Court’s and the parties’ resources.” Id.,

¶ 1. Proceeding with the Zohar Action while holding the Equitable Subordination Action in

abeyance does nothing to cure this inefficiency, and would in fact create the very inefficiencies

the Equitable Subordination Defendants purport to be concerned about; rather, to promote

efficiency and conserve resources, both Adversary Proceedings should be held in abeyance

pending resolution of the Transfer Motions, which resolution is expected in the near future.

                                      RELIEF REQUESTED

         18.      Pursuant to Bankruptcy Rule 7012, “If a complaint is duly served, the defendant

shall serve an answer within 30 days after the issuance of the summons, except when a different

time is prescribed by the court.” Fed. R. Bankr. P. 7012. The parties previously stipulated, with

Court approval, to extend the answer deadline from April 8, 2020 to the Current Answer Deadline

of August 15, 2020.

         19.      By this Motion, the Patriarch Defendants seek an order extending the time by which

they must answer or otherwise respond to the Zohar Complaint until after the SDNY District Court

resolves the Transfer Motions and the Remand Motion in the SDNY Actions. If one or both of

the SDNY Actions are transferred to this Court, the parties to the Adversary Proceedings and the

SDNY Actions should have an opportunity to meet and confer regarding the coordination or

consolidation of the various pending adversary proceedings, submit proposed scheduling orders,

and appear before the Court for a scheduling conference. If neither of the SDNY Actions are

transferred to this Court, the Patriarch Defendants request an extension to respond to the Zohar



                                                  8
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed 06/30/20
                                                 07/07/20 Page
                                                          Page 910ofof1422




Complaint until the later of (a) 45 days after the SDNY District Court rules on the Transfer

Motions and Remand Motion and (b) October 19, 2020, the date on which the extension would be

equal to the extensions previously granted by the Patriarch Plaintiffs to the Equitable

Subordination Defendants.

         20.      Such relief is warranted and in the interest of judicial economy because the

Adversary Proceedings and the SDNY Actions involve the same parties and would likely involve

overlapping discovery. The requested extension will avoid the unnecessary costs and expenses

associated with filing duplicative pleadings and conducting duplicative discovery in the event that

the SDNY Actions are transferred to this Court and will provide the parties and the Court sufficient

time to coordinate and determine the appropriate course of proceedings in light of the ruling in the

SDNY Actions.

                                        BASIS FOR RELIEF

         21.      The Court “for cause shown may at any time in its discretion . . . with or without

motion or notice” extend unexpired time periods. Fed. R. Bankr. P. 9006(b)(1). “Any motion for

extension of time to plead or move in response to a complaint or other pleading in an adversary

proceeding . . . must be filed with the Court prior to the expiration of the deadline to be extended.”

Del. Bankr. L.R. 7012-2. Additionally, the Court “may issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C.

§ 105(a).

         22.      Courts routinely extend time for defendants to answer or respond to a complaint in

the interest of judicial economy and efficiency. See, e.g., Block v. Equifax, Inc., No. 17-CV-05367-

BLF, 2017 WL 10573832, at *2 (N.D. Cal. Nov. 13, 2017) (granting motion to extend deadline to

respond to complaint pending resolution of transfer motions in related multidistrict litigation to



                                                  9
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed06/30/20
                                                 07/07/20 Page
                                                           Page10
                                                                11ofof14
                                                                       22




“promote judicial economy and sound judicial administration”); Krejce v. Merck & Co., No. 4:08-

CV-295-CAS, 2008 WL 824269, at *1 (E.D. Mo. Mar. 25, 2008) (granting motion to stay

proceeding and extend time to respond to the complaint “to conserve judicial resources and to

prevent duplicative litigation and inconsistent pretrial orders pending transfer”); Burtch v. Dent

(In re Circle Y of Yoakum, Texas), 354 B.R. 349, 363 (Bankr. D. Del. 2006) (granting request to

extend answer deadline pursuant to Bankruptcy Rule 9006(b) after consolidating adversary

proceedings).

         23.      Local Rule 9006-2 provides that “if a motion to extend the time to take any action

is filed before the expiration of the period prescribed . . . , the time shall automatically be extended

until the Court acts on the motion, without the necessity for the entry of a bridge order.” Del.

Bankr. L.R. 9006-2. Accordingly, because the Defendants have brought this Motion prior to the

expiration of the Current Answer Deadline, the time for the Defendants to answer or otherwise

respond to the Complaint will be extended until the Court rules on this Motion.

         24.      It has been the Zohar Plaintiffs’ position since at least November 2019 that the

SDNY Actions are so intertwined with these chapter 11 cases that they must be litigated in this

Court. In fact, this notion forms the entire basis for the Transfer Motions brought by the Zohar

Plaintiffs, MBIA, and certain Zohar III Noteholders in the SDNY Actions. See, e.g., Zohar Funds’

Memorandum of Law in Support of Motion to Transfer Venue, 2017 Action, D.I. 152 at 10-11

(“First, the Action is inextricably tied to the Chapter 11 Cases and is a ‘core’ matter that should be

overseen by the Delaware Bankruptcy Court. Second, transfer to Delaware would promote judicial

economy and further the interests of justice. Third, transfer of the Action would be convenient for

all of the parties because it would give them a single court to oversee their various disputes.”);

MBIA’s Memorandum of Law in Support of Their Motion to Transfer Action to the District of



                                                  10
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed06/30/20
                                                 07/07/20 Page
                                                           Page11
                                                                12ofof14
                                                                       22




Delaware Pursuant to 28 U.S.C. § 1412, Removed Action, D.I. 22 at 22 (The SDNY Actions are

“inextricably intertwined with the Zohar Bankruptcy Cases and the [Equitable Subordination

Action], requiring adjudication by the one court with the ability to adjudicate these related claims

efficiently and in furtherance of the interests of justice.”).

         25.      Although Patriarch does not agree with the Zohar Plaintiffs’ views expressed in the

Transfer Motions, the April 8 Stipulation executed by the parties to the Adversary Proceedings

acknowledges the need to consider the resolution of the Transfer Motions before proceeding with

the Adversary Proceedings in this Court by tying the schedules together. [See D.I. 13-1 at 4, ¶ 1.]

Under the April 8 Stipulation, the parties are to meet and confer upon a ruling by the SDNY District

Court on the Transfer Motions. Nothing has changed since that stipulation was executed that could

justify the Zohar Plaintiffs’ change in position.

         26.      Moreover, by the Zohar Plaintiffs’ own admission, there is no urgency to the Zohar

Action that could favor a potentially wasteful dual-track litigation of the Adversary Proceedings

and the SDNY Actions. At a hearing on March 26, 2020, counsel for the Zohar Plaintiffs stated

unequivocally, “I want to make clear that the [Zohar] complaint was filed with the express purpose

of preserving statutes of limitations.” March 26, 2020 Hr’g Tr. at 14:1-5. If the Zohar Complaint

was filed to preserve applicable limitations periods, it makes absolutely no sense that the Zohar

Plaintiffs now insist on proceeding with the Zohar Action and risk wasting the time and resources

of the parties and the Court.

         27.      The Patriarch Plaintiffs have at all times been cooperative with the Equitable

Subordination Defendants and have given them four extensions of time to respond, as discussed

above, for a total of 194 days of extra time. The Patriarch Defendants submit that they are entitled

to the same amount of extra time to respond to the Zohar Complaint in the interest of fairness.



                                                    11
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed06/30/20
                                                 07/07/20 Page
                                                           Page12
                                                                13ofof14
                                                                       22




Accordingly, the Patriarch Defendants should be given until at least October 19, 2020 to respond

to the Zohar Complaint.

         28.      The Defendants respectfully submit that it would be inefficient and unnecessarily

costly and time-consuming for the parties—and the Court—to allow the Zohar Action to go

forward before the SDNY District Court rules on the Transfer Motions and Remand Motion.

Judicial economy and the best interests of the parties and the Court will be better served with the

requested extension of time that will allow for the coordination or consolidation of potentially

similar matters in this Court, thereby avoiding the unnecessary costs, expense, and risk of

inconsistent rulings associated with litigating in multiple courts.

         29.      The Zohar Plaintiffs will not be prejudiced by the relief sought in this motion. On

the contrary, the Zohar Plaintiffs (and the Equitable Subordination Defendants) would benefit in

much the same way as the Patriarch Defendants by avoiding the costs and burdens associated with

duplicative litigation and discovery while the SDNY District Court’s transfer decisions remain

pending.

         30.      Accordingly, for the reasons set forth herein, the Defendants seek an extension of

their deadline to answer or otherwise respond to the Complaint as set forth in the Proposed Order.

                                   RESERVATION OF RIGHTS

         31.      The relief sought in this Motion is needed for the reasons set forth herein, but such

request for relief should not be construed as all-inclusive. For the avoidance of doubt, the

Defendants do not by this Motion waive, forfeit, or otherwise release any rights, claims, or causes

of action against the Debtors or other parties arising from their relationships with the Portfolio

Companies or any matter related to these cases. Any and all such rights, claims, and causes of

action are expressly reserved.



                                                   12
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed06/30/20
                                                 07/07/20 Page
                                                           Page13
                                                                14ofof14
                                                                       22




         32.      Neither this Motion nor any appearance in connection with this Motion shall

constitute a waiver of (i) the right to have final orders in non-core matters entered only after de

novo review by a District Judge, (ii) the right to trial by jury in any proceeding related to, or triable

in, these cases or any case, controversy or proceeding related to these cases, (iii) the right to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose other than with

respect to this Motion, (v) an election of remedy, or (vi) any other rights, claims, actions, defenses,

setoffs or recoupments as appropriate, in law or in equity, under any agreements, all of which

rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.

                                               NOTICE

         33.      Notice of this Motion has been provided to: (i) the U.S. Trustee; (ii) counsel to the

Plaintiffs and Debtors; (iii) counsel to the Equitable Subordination Defendants; and (iv) all parties

that have filed a notice of appearance in these chapter 11 cases pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested herein, the Defendants submit that no other or further

notice is necessary.

                                            CONCLUSION

         34.      WHEREFORE, the Defendants respectfully request that this Court (i) enter the

Proposed Order extending time to answer or otherwise respond to the Complaint and (ii) grant

such other relief as may be just and proper.




                                                   13
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21 Filed
                                           Filed06/30/20
                                                 07/07/20 Page
                                                           Page14
                                                                15ofof14
                                                                       22




Dated: June 30, 2020                     COLE SCHOTZ P.C.

                                         By: /s/ Patrick J. Reilley
                                         Norman L. Pernick (No. 2290)
                                         Patrick J. Reilley (No. 4451)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117
                                         npernick@coleschotz.com
                                         preilley@coleschotz.com

                                                – and –

                                         GIBSON, DUNN & CRUTCHER LLP
                                         Robert Klyman (Admitted Pro Hac Vice)
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071-3197
                                         Telephone: (213) 229-7000
                                         Facsimile: (213) 229-7520
                                         rklyman@gibsondunn.com

                                         Monica K. Loseman (Admitted Pro Hac Vice)
                                         1801 California Street, Suite 4200
                                         Denver, CO 80202-2642
                                         Telephone: (303) 298-5784
                                         Facsimile: (303) 313-2828
                                         mloseman@gibsondunn.com

                                         Randy M. Mastro (Admitted Pro Hac Vice)
                                         Mary Beth Maloney (Admitted Pro Hac Vice)
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
                                         rmastro@gibsondunn.com
                                         mmaloney@gibsondunn.com

                                         Counsel to Lynn Tilton; Patriarch Partners, LLC;
                                         Patriarch Partners VIII, LLC; Patriarch Partners
                                         XIV, LLC; Patriarch Partners XV, LLC; Phoenix
                                         VIII, LLC; Octaluna, LLC; Octaluna II, LLC;
                                         Octaluna III, LLC; Ark II CLO 2001-1, LLC; Ark
                                         Investment Partners II, LP; Ark Angels VII, LLC;
                                         Patriarch Partners Management Group, LLC; and
                                         Patriarch Partners Agency Services, LLC


                                           14
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-1 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page16
                                                                  1 of 3
                                                                       22




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


 In re:                                                        Chapter 11

 ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                        Debtors.                               Jointly Administered

                                                               Hearing Date: July 14, 2020 at 1:00 p.m.
                                                               Obj. Deadline: July 7, 2020 at 4:00 p.m.


 ZOHAR CDO 2003-1, LIMITED; ZOHAR II                           Adv. Pro. No. 20-50534 (KBO)
 2005-1, LIMITED; and ZOHAR III,
 LIMITED,

                        Plaintiffs,

                        v.

 PATRIARCH PARTNERS, LLC;
 PATRIARCH PARTNERS VIII, LLC;
 PATRIARCH PARTNERS XIV, LLC;
 PATRIARCH PARTNERS XV, LLC;
 PHOENIX VIII, LLC; OCTALUNA LLC;
 OCTALUNA II LLC; OCTALUNA III LLC;
 ARK II CLO 2001-1, LLC; ARK
 INVESTMENT PARTNERS II, LP; ARK
 ANGELS VII, LLC; PATRIARCH
 PARTNERS MANAGEMENT GROUP, LLC;
 PATRIARCH PARTNERS AGENCY
 SERVICES, LLC; and LYNN TILTON,

                        Defendants.


                                            NOTICE OF MOTION




 1
     The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together
     with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
     Consulting, Inc., New York, NY 10036.



57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-1 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page17
                                                                  2 of 3
                                                                       22




        PLEASE TAKE NOTICE that, on June 30, 2020, the Defendants in the above-entitled
action filed the Defendants’ Motion to Extend Time to Answer or Otherwise Respond to the
Complaint (the “Motion”) with the Court.

        PLEASE TAKE FURTHER NOTICE that an objection, if any, to the Motion must be
in writing, filed with the United States Bankruptcy Court for the District of Delaware, 824 Market
Street, 3rd Floor, Wilmington, Delaware 19801, and served upon the undersigned counsel for the
Defendants, so that it is received on or before 4:00 p.m. (ET) on July 7, 2020.

     PLEASE TAKE FURTHER NOTICE THAT, A HEARING ON THE MOTION WILL
BE HELD ON JULY 14, 2020 AT 1:00 P.M. (PREVAILING EASTERN TIME) BEFORE
THE HONORABLE KAREN B. OWENS, UNITED STATES BANKRUPTCY JUDGE OF THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 6TH
FLOOR, COURTROOM NO. 1, 824 NORTH MARKET STREET, WILMINGTON,
DELAWARE 19801.

        PLEASE TAKE FURTHER NOTICE that, if you fail to respond in accordance with this
notice, the Court may grant the relief requested by the Motion without further notice or hearing.

Dated: June 30, 2020
                                             COLE SCHOTZ P.C.


                                             By: /s/ Patrick J. Reilley
                                             Norman L. Pernick (No. 2290)
                                             Patrick J. Reilley (No. 4451)
                                             500 Delaware Avenue, Suite 1410
                                             Wilmington, DE 19801
                                             Telephone: (302) 652-3131
                                             Facsimile: (302) 652-3117
                                             npernick@coleschotz.com
                                             preilley@coleschotz.com

                                                    – and –

                                             GIBSON, DUNN & CRUTCHER LLP
                                             Robert Klyman (Admitted Pro Hac Vice)
                                             333 South Grand Avenue
                                             Los Angeles, CA 90071-3197
                                             Telephone: (213) 229-7000
                                             Facsimile: (213) 229-7520
                                             rklyman@gibsondunn.com




                                                2
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-1 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page18
                                                                  3 of 3
                                                                       22




                                         Monica K. Loseman (Admitted Pro Hac Vice)
                                         1801 California Street, Suite 4200
                                         Denver, CO 80202-2642
                                         Telephone: (303) 298-5784
                                         Facsimile: (303) 313-2828
                                         mloseman@gibsondunn.com

                                         Randy M. Mastro (Admitted Pro Hac Vice)
                                         Mary Beth Maloney (Admitted Pro Hac Vice)
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
                                         rmastro@gibsondunn.com
                                         mmaloney@gibsondunn.com

                                         Counsel to Lynn Tilton; Patriarch Partners, LLC;
                                         Patriarch Partners VIII, LLC; Patriarch Partners
                                         XIV, LLC; Patriarch Partners XV, LLC; Phoenix
                                         VIII, LLC; Octaluna, LLC; Octaluna II, LLC;
                                         Octaluna III, LLC; Ark II CLO 2001-1, LLC; Ark
                                         Investment Partners II, LP; Ark Angels VII, LLC;
                                         Patriarch Partners Management Group, LLC; and
                                         Patriarch Partners Agency Services, LLC




                                           3
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-2 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page19
                                                                  1 of 4
                                                                       22




                                        Exhibit 1

                                     Proposed Order




57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-2 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page20
                                                                  2 of 4
                                                                       22




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


 In re:                                                        Chapter 11

 ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                        Debtors.                               Jointly Administered




 ZOHAR CDO 2003-1, LIMITED; ZOHAR II                           Adv. Pro. No. 20-50534 (KBO)
 2005-1, LIMITED; and ZOHAR III,
 LIMITED,

                        Plaintiffs,

                        v.

 PATRIARCH PARTNERS, LLC;
 PATRIARCH PARTNERS VIII, LLC;
 PATRIARCH PARTNERS XIV, LLC;
 PATRIARCH PARTNERS XV, LLC;
 PHOENIX VIII, LLC; OCTALUNA LLC;
 OCTALUNA II LLC; OCTALUNA III LLC;
 ARK II CLO 2001-1, LLC; ARK
 INVESTMENT PARTNERS II, LP; ARK
 ANGELS VII, LLC; PATRIARCH
 PARTNERS MANAGEMENT GROUP, LLC;
 PATRIARCH PARTNERS AGENCY
 SERVICES, LLC; and LYNN TILTON,

                        Defendants.


     ORDER GRANTING DEFENDANTS’ MOTION TO EXTEND TIME TO ANSWER
               OR OTHERWISE RESPOND TO THE COMPLAINT




 1
     The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together
     with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
     Consulting, Inc., New York, NY 10036.



57772/0001-20747360v1
                Case
                 Case19-50390-KBO
                      20-50534-KBO Doc
                                    Doc34-1
                                        21-2 Filed
                                              Filed07/07/20
                                                    06/30/20 Page
                                                              Page21
                                                                   3 of 4
                                                                        22




          Upon consideration of the Defendants’ Motion to Extend Time to Answer or Otherwise

Respond to the Complaint [D.I. __] (the “Motion”)2 pursuant to section 105(a) of title 11 of the

United States Code, Rules 7012 and 9006(b) of the Federal Rules of Bankruptcy Procedure, and

Rules 7012-2 and 9006-2 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware; and the Court having found that notice of

the Motion has been given as set forth in the Motion and that such notice is adequate and no other

or further notice need be given; and that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

          IT IS HEREBY ORDERED THAT:

          1.       The Motion is GRANTED as provided herein.

          2.       The Patriarch Defendants’ deadline to answer or otherwise respond to the Zohar

Complaint is extended as set forth herein, but in no event shall the Patriarch Defendants be required

to respond to the Zohar Complaint before October 19, 2020.

          3.       If the SDNY District Court enters an order granting the Transfer Motions, then:

                   a.       The Zohar Plaintiffs, the Patriarch Defendants, and the Equitable

Subordination Defendants shall, within 14 days from the date of entry of such an order:

                            (i)      meet and confer concerning the coordination or consolidation of

          pleadings, discovery, and proceedings in the Adversary Proceedings and the SDNY

          Actions; and

                            (ii)     submit under certification of counsel a proposed schedule, either by

          joint stipulation or separately, of case deadlines for pleadings, amended pleadings,


2
    Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion.


                                                          2
57772/0001-20747360v1
               Case
                Case19-50390-KBO
                     20-50534-KBO Doc
                                   Doc34-1
                                       21-2 Filed
                                             Filed07/07/20
                                                   06/30/20 Page
                                                             Page22
                                                                  4 of 4
                                                                       22




         responsive motions or pleadings, and discovery in the Adversary Proceedings and the

         SDNY Actions.

                  b.     Unless otherwise ordered by the Court, within 7 days of the date of the

parties’ submissions referenced in Paragraph 3(a)(ii) above, the Zohar Plaintiffs, the Patriarch

Defendants, and the Equitable Subordination Defendants shall appear before the Court (either in

person or telephonically) for a scheduling conference contemplated by Rule 16 of the Federal

Rules of Civil Procedure and Rule 7016-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware.

         4.       If the SDNY District Court denies the Transfer Motions and the SDNY Actions are

not transferred to this Court, the Patriarch Defendants shall have through and including the later

of (a) 45 days after the SDNY District Court enters an order on the Transfer Motions and Remand

Motion and (b) October 19, 2020 to file an answer or otherwise respond to the Complaint.

         5.       This Order is without prejudice to the rights of the Defendants to seek further

extensions of the time to answer or otherwise respond to the Complaint.

         6.       This Court shall retain jurisdiction with respect to all matters related to the

implementation of this Order.




                                                 3
57772/0001-20747360v1
